Exhibit 10.2
 


 
NOTE 3
 
 

$1,000,000.00     Payable at Naples, Florida   Effective November  26, 2013

                    
FOR VALUE RECEIVED, the undersigned, Innovative Food Holdings, Inc., a Florida
corporation, Food Innovations, Inc., a Florida corporation, Gourmet Foodservice
Group, Inc., a Florida corporation, Artisan Specialty Foods, Inc., a Delaware
corporation, 4 The Gourmet, Inc., a Florida corporation, Haley Food Group, Inc.,
a Florida  corporation,  Gourmet  Foodservice Group Warehouse, Inc., a Florida
corporation, and Food New Media Group, Inc., a New York corporation (herein
"Borrowers"), jointly and severally, promise to pay in lawful money of the
United States of America to Fifth Third Bank, an Ohio banking corporation
(herein "Lender") or other holder of this Note, at 999 Vanderbilt Beach Road,
7th Floor, Naples, FL 34108, or such other place as the holder hereof may direct
in writing, the principal sum of One Million and 00/l 00 Dollars
($1,000,000.00), or such lesser amount as may be outstanding pursuant to the
Loan Agreement dated of even date, as the same may be amended or restated from
time to time (herein "Loan Agreement" (capitalized terms not otherwise defined
in this Note shall have the definitions ascribed to them under the Loan
Agreement)) together with all accrued and unpaid interest thereon.
 
A. Interest shall accrue at 4.75% above the LIBOR Rate. "LIBOR Rate" means rate
per annum effective on any Interest Rate Determination Date, which is equal to
the quotient of: (a) the rate per annum equal to the offered rate for deposits
in U.S. dollars for a one (1) month period, which rate appears on that page of
Bloomberg reporting service, or such similar service as detem1ined by Lender,
that displays British Bankers' Association interest settlement rates for
deposits in U.S. Dollars, as of 11:00 a.m. (London, England time) two (2)
business days prior to the Interest Rate Determination Date; provided, that if
no such offered rate appears on such page, the rate used for such Interest
Period will be the per annum rate of interest determined by Lender to be the
rate at which U.S. dollar deposits for the Interest Period are offered to Lender
in the London Inter-Bank Market as of 11:00 a.m. (London, England time), on the
day that is two (2) business days prior to the Interest Rate Determination Date,
divided by (ii) the percentage equal to 1.00 minus the maximum reserve
percentages (including any emergency, supplemental, special or other marginal
reserves) expressed as a decimal in effect on any day to which Lender is subject
with respect to any LIBOR loan pursuant to regulations issued by the Board of
Governors of the Federal Reserve System with respect to eurocurrency funding
(currently referred to as "eurocunency liabilities" under Regulation D). This
percentage will be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
B. The Interest Rate Determination Date shall be the 1st day of each month;
provided, however, that in the event such day is not a Business Day, the
Interest Rate Determination Date shall be the immediately preceding Business
Day.
 
C. Interest at the RATE set forth above, unless otherwise indicated, will be
calculated on the basis of the 360 day per year method, which computes a daily
amount of interest for a hypothetical year of 360 days, then multiplies such
amount by the actual number of days elapsed in an interest calculation period.
 
D. Notwithstanding any other provision contained in this Note, the Lender does
not intend to charge and Borrowers shall not be required to pay any amount of
interest or other fees or charges in excess of the maximum amount permitted by
applicable law. Any payment in excess of such maximum shall be refunded to
Borrowers or credited against principal, at the option of the Lender.
 
Note 3  in Favor of Fifth Third Bank, an Ohio banking corporation
Page 1
 

--------------------------------------------------------------------------------

 
 
E. Borrowers, jointly and severally, agree to pay said principal, and all
accrued and unpaid interest thereon as follows:


1. Beginning on December 26, 2013, and continuing on the 26th day of each
succeeding month thereafter until the Maturity  Date, Borrowers shall pay all
accrued  interest.


2. Borrowers shall make monthly  payments of principal in the amount of
$55,555.56 beginning on December 26, 2013, and continuing on the 26th day of
each succeeding month thereafter until the Maturity Date.


3. The entire principal balance and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date of May 26, 2015, unless sooner
accelerated following a Default (as defined herein).


F. Borrowers shall be in default under this Note (herein "Default") upon the
happening of any of the following events, circumstances or conditions; namely:
 
I.  Default in the payment when clue of any principal or interest under this
Note.
 
2. Any other Event of Default under the Loan Agreement which continues beyond
any applicable notice and cure period.

In the event of such Default, the entire amount of this Note shall become due
and payable at the election of the holder and all such sums shall bear interest
at the Default Rate as defined in the Loan Agreement. Failure to precipitate for
Default shall not estop the right to assert for subsequent Defaults.


G. The use of the masculine pronoun herein shall include the feminine and neuter
and also the plural. If any provision of this instrument shall be prohibited or
invalid under applicable law, such provision shall be ineffective but only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Note.


H. If any payment is not paid within ten (I 0) days of the Due Date, undersigned
agrees to pay to Lender a late payment fee as provided for in the Loan
Agreement.
 
I. Interest not paid when clue shall bear interest.


J. Should it become necessary to collect this Note through an attorney, all
parties hereto, whether maker, endorser, surety or guarantor each severally
agree to pay all costs of collecting this Note, including a reasonable
attorney's fee, whether at trial, at any appellate level, or in any bankruptcy
proceeding, whether collected by suit or otherwise. As used herein, attorney's
fees shall include a separate award for paralegal or legal assistants' fees.
 
K. Each Borrower waives presentment for payment, protest and notice of protest
and non-payment of this Note, and consents that this Note or any part hereof may
be extended without further notice.
 
L. Each Borrower waives its right to a jury trial of any claim or cause of
action based upon or arising out of this Note, and/or the transactions
contemplated by this  Note,  or any
dealings  between  Borrowers  and  Lender.    The  scope  of  this  waiver  is  intended  to  be  all-
 
 
Note 3  in Favor of Fifth Third Bank, an Ohio banking corporation
Page 2
 

--------------------------------------------------------------------------------

 
 
encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including without limitation,
contract  claims,  tort claims,  breach  of duty claims, and all other common
law and statutory claims.


Borrowers acknowledge that this waiver is a material inducement
to  Lender  to  loan money to Borrowers.
 
M. Any judgment rendered on this Note shall bear interest at the highest rate of
interest permitted pursuant to Chapter 687, Florida Statutes.
 
N. This Note is not secured by Florida real property but is secured by the
Restated Security Agreement as defined in the Loan Agreement and pursuant to
§201.08  of  Florida Statutes documentary stamp taxes in the amount of $2,450.00
have been paid in connection with this Note.
 
 
Innovative Food Holdings, Inc.,
a Florida corporation
         
                                                                                 
 
Justin Wiernasz, its President
 
EIN: 20-1167791
         
 
 
Food Innovations, Inc.,
Gourmet Foodservice Group, Inc.,
 a Florida corporation
a Florida corporation
 
     
By:                                                                            
By:                                                                            
Justin Wiernasz, its President Justin Wiernasz, its President
EIN: 100002630
EIN: 263780857

 
 
Artisan Specialty Foods, Inc.,
4 The Gourmet, Inc.,
a Delaware corporation
a Florida corporation
 
     
By:                                                                            
By:                                                                            
Justin Wiernasz, its President Justin Wiernasz, its President
EIN:  455301842
EIN:  263780922

 
 

Haley Food Group, Inc., Gourmet Foodservice Group Warehouse,  Inc.,
a Florida corporation
a Florida corporation
 
     
By:                                                                            
By:                                                                            
Justin Wiernasz, its President Justin Wiernasz, its President
EIN :46-1290142
EIN: 46-1331955

 
Signatures continue on the next succeeding page
 
Note 3  in Favor of Fifth Third Bank, an Ohio banking corporation
Page 3
 

--------------------------------------------------------------------------------

 
 

Food New Media Group, Inc.,  
a New York corporation
 
 
     
By:                                                                            
  Justin Wiernasz, its President  
EIN:    26-2921339
 



 
Note 3 in Favor of Fifth Third Bank, an Ohio banking corporation
Page 4
 

--------------------------------------------------------------------------------

 